DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted March 12, 2021, has been received.  The amendment of claim 1, 15, and 16; and addition of new claim 18, is acknowledged.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a metal member having a first layer, second layer, and an intermediate layer, the second layer having a second average crystal grain size different from a first average crystal grain size, and the average crystal grain size of the intermediate layer being smaller than both the first and second average crystal grain sizes.
The cited art, U.S. Patent No. 6,303,218 (“Kamiguchi”) U.S. Patent Pub. 2008/0043069 (“Shimada”), discloses a similar metal member also having a first layer, second layer, and an intermediate layer, the second layer having a second average crystal grain size different from a first average crystal grain size, and the average crystal grain size of the intermediate layer being smaller than both the first and second average crystal grain sizes. However, the cited art does not appear to explicitly disclose or suggest wherein the second layer and the intermediate layer are electroformed from identical material using different current densities so that the average crystal grain size of the intermediate layer is smaller than the second average crystal grain size.  Thus, the specific layers and electrical properties are not provided by the cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ERICA S LIN/Primary Examiner, Art Unit 2853